Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered March 25, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s plea of guilty was knowingly and voluntarily entered. Appellate review of the remaining issues raised by the defendant, including those raised in his supplemental pro se brief, was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; see also, People v Gonzalez, 188 AD2d 548; People v Sanchez, 182 AD2d 845; People v Burk, 181 AD2d 74). Accordingly, the judgment of conviction is affirmed. Bracken, J. P., Balletta, Miller and Eiber, JJ., concur.